Citation Nr: 1815987	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent for glaucoma with cataract removal.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In an October 2016 written statement, the Veteran withdrew his appeal of the initial ratings assigned for diabetes mellitus, type II, and glaucoma with cataract removal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.
In an October 2016 written statement, the Veteran withdrew his appeal of the initial ratings assigned for diabetes mellitus, type II, and glaucoma with cataract removal.  The October 2016 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement that the appeal is withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the initial ratings assigned for diabetes mellitus, type II, and glaucoma with cataract removal.

The Board acknowledges a representative with the RO recently contacted the Veteran to schedule a Board hearing regarding the issues on appeal and discussed the possibility of moving forward with the appeal without a hearing after the Veteran indicated he would not be able to travel to the RO for the hearing due to health concerns; however, the Veteran's representative contacted the RO the next day via email and explicitly stated the Veteran does not want to continue with his appeal.  Accordingly, the Board finds dismissal of the issues on appeal is warranted.


ORDER

The appeal of the initial ratings assigned for diabetes mellitus, type II, and glaucoma with cataract removal is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


